Citation Nr: 0513387	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 1988, the veteran testified at a RO hearing.  In 
April 1990, the Board denied the veteran's claim for service 
connection for PTSD.  In October 2002, the Board reopened the 
veteran's claim for service connection for PTSD.  In May 
2003, the United States Court of Appeals for Veterans Claims 
denied the Secretary's motion to stay proceedings and granted 
the Secretary's motion to dismiss for lack of jurisdiction.  
In September 2003, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  The veteran does have PTSD.

2.  The veteran's PTSD is due to a verified in-service 
stressor.  


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Various medical records from the 1980s revealed the veteran 
was treated for mental disorders including PTSD.  Medical 
records including VA medical records dated in April 1984, May 
1984, and June 1985, in presenting the veteran's medical 
history as reported by the veteran, revealed that during 
service the veteran's friend was killed in a fire, the 
veteran had to place his friend in a body bag, and the 
veteran had memories of fires aboard his ship.  The veteran's 
diagnoses included PTSD.  The December 1987 VA psychiatric 
examination showed that the veteran reported that during 
service he had been in dangerous situations, and there had 
been many fires and one very bad fire which killed several 
men.  The examiner opined that, although the veteran's 
diagnoses included PTSD, it was not the sole diagnosis and 
did not explain all of his current problems.  The examiner 
felt that a personality disturbance was the primary 
psychiatric diagnosis.  A February 1988 VA medical record 
showed that the veteran was examined by another VA examiner 
who found that the veteran was attempting to consciously 
present himself in a manner that would corroborate a PTSD 
diagnosis.  The examiner further stated that it was difficult 
to determine from the interview whether the veteran's 
problems were due to PTSD or severe personality disturbances.  
This examiner conferred with the examiner from December 1987, 
and they concluded that although PTSD may be a component in 
the veteran's present disorder, the doctors did not feel it 
to be his primary disturbance.  This finding also was 
reiterated in a July 1988 VA addendum.  

In an April 1999 statement, the veteran in presenting his 
stressors included an incident that occurred on November 4, 
1966, while he was on board the USS Franklin D. Roosevelt 
(FDR) when a fire broke out which resulted in several 
casualties.  He indicated that he was trained in fire control 
and participated in an attempt to put out the fire.  Service 
personnel records revealed that the veteran's enlisted 
performance record showed that from September 1966 to 
September 1968 he was on the USS FDR (CVA-42).  Most 
recently, in February 2004, the U.S. Armed Services Center 
for Research of Units Records (USACRUR) verified that on 
November 4, 1966, a flash fire broke out in a supply 
storeroom on board the USS FDR (CVA-42) taking the lives of 8 
crewmembers.  USACRUR further stated that the men died from 
asphyxiation when they were trapped in a small compartment on 
the 5th deck where the fire erupted.  The ship was stationed 
in the Gulf on Tonkin, conducting air operations over North 
Vietnam.  

In August 2004 the veteran was afforded another VA 
examination.  The veteran reported that his PTSD stressor is 
based on a fire in service where several crewmembers died and 
he recalled during that incident that an officer ordered them 
to close the hatchet, leaving the men trapped down below the 
deck.  The veteran stated he has carried survivor guilt.  The 
veteran also claimed other stressful events during service.  
The diagnoses included PTSD, chronic severe.  The examiner 
commented that the veteran suffered from chronic and severe 
PTSD symptoms as a result of his exposure to trauma while 
serving in the Navy.  

In November 2004, a medical opinion was received from a VA 
staff psychiatrist, Dr. C. E. P., who has been treating the 
veteran for several years.  She opined that the veteran's 
PTSD is related to the fire aboard the USS FDR and that it is 
a moot point exactly what the veteran's duties were or were 
not during and after the fire on board the ship.  She stated 
that even if all the veteran had done was see the burned 
bodies or just hear about the dead sailors who were trapped 
behind a closed hatch, it was enough for the veteran to 
create severe PTSD.  She concluded that she has treated the 
veteran for a long time and that he does have PTSD and that 
his PTSD is directly related to his experiences on board 
ship.  Dr. C. E. P. asserted that she has formed this opinion 
from direct examination of the veteran and from working with 
him over the years.  She felt that his illness has worsened 
with time and that he was quite fragile and ill.  Hence, 
given this medical opinion, in the instant case it is not 
necessary to confirm the veteran's exact duties and location 
aboard the USS FDR as the medical evidence has established 
that the veteran's PTSD is due to the incident.   

The Board notes that the veteran's representative has argued, 
including in a June 2002 statement, that the service 
connection for PTSD should be granted based on his stressor 
in combat or his in-service fire stressors.  The Board finds 
that the veteran's PTSD is based on the in-service stressor 
regarding the November 1966 fire incident aboard the USS FDR.  

Thus the evidence has shown, that the veteran meets the 3-
prong requirement for PTSD.  He has a PTSD diagnosis, a link, 
in the form of the November 2004 VA medical opinion between 
his current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred as evidenced by his enlisted performance record and 
verification by USACRUR.  Therefore, by resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for the veteran's PTSD.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the benefits being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

The appeal is granted.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


